PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARTHA L. PIKE; CYNTHIA J. KINCER,     
               Plaintiffs-Appellees,
                 v.
KERMIT L. OSBORNE, individually                No. 01-2050
and in his capacity as Sheriff of
Wythe County, Virginia,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                    (CA-00-437, CA-00-438)

                      Argued: April 4, 2002

                      Decided: July 29, 2002

               Before NIEMEYER, Circuit Judge,
             HAMILTON, Senior Circuit Judge, and
     W. Craig BROADWATER, United States District Judge
           for the Northern District of West Virginia,
                     sitting by designation.



Reversed and remanded by published opinions. Judge Niemeyer,
Senior Judge Hamilton, and Judge Broadwater wrote opinions.


                           COUNSEL

ARGUED: Jim Harold Guynn, Jr., GUYNN LAW OFFICES, Roa-
noke, Virginia, for Appellant. Donald Wise Huffman, HUFFMAN &
2                          PIKE v. OSBORNE
NIXON, P.C., Roanoke, Virginia, for Appellees. ON BRIEF: Robert
Hines, MONTGOMERY & HINES, Jonesville, Virginia, for Appel-
lees.


                             OPINION

NIEMEYER, Circuit Judge:

   Cynthia J. Kincer and Martha L. Pike, former employees of the
Wythe County (Virginia) Sheriff’s Office, commenced this action
under 42 U.S.C. § 1983 against Wythe County Sheriff Kermit L.
Osborne, alleging that he failed to reappoint them because they sup-
ported his opponent in a recent election and therefore that he violated
their First Amendment right not to be retaliated against based on their
speech. The district court denied Sheriff Osborne’s claim of qualified
immunity, and he appealed. For the reasons that follow, we reverse
the district court’s denial of qualified immunity.

                                   I

   Both plaintiffs in this case were dispatchers for the Wythe County
Sheriff’s Department, a department in which dispatchers were privy
to confidential information, particularly about ongoing investigations.
Cynthia Kincer was hired by former Sheriff Wayne Pike in 1992 as
a part-time secretary and later was promoted to the position of dis-
patcher. Martha Pike was hired as a dispatcher in 1996, also by Sher-
iff Pike whom she later married.

   In June 1998, Sheriff Wayne Pike resigned his position as sheriff
to take a job with the Virginia Parole Board, and Kermit Osborne was
appointed to complete his unfinished term. The following year,
Osborne announced his intention to seek the Republican party’s nom-
ination for sheriff for the November 1999 general election. Wayne
Pike’s son also sought that nomination, and his campaign was sup-
ported by both Martha Pike and Cynthia Kincer. After Osborne won
the Republican party nomination, Wayne Pike resigned his position
with the Virginia Parole Board and ran as an independent against
Osborne in the general election. Martha Pike and Cynthia Kincer
                           PIKE v. OSBORNE                            3
openly supported Wayne Pike’s campaign, and Osborne was aware of
their support for his opponent. Osborne, however, defeated Wayne
Pike in the general election.

   During the month following his election, Sheriff Osborne notified
the plaintiffs that they would not be reappointed when their terms
expired on December 31, 1999. According to Sheriff Osborne, the
plaintiffs were not rehired because of confidentiality concerns. He
claimed that several months earlier, information had leaked from the
dispatchers’ office about a murder investigation, and Wayne Pike had
made comments on the local radio station, "disclosing things that
[were] in an investigative stage" and therefore confidential. Sheriff
Osborne admits, however, that both plaintiffs had always received
satisfactory or better job reviews.

   After Kincer and Pike commenced this action under 42 U.S.C.
§ 1983 for compensatory and punitive damages, Osborne filed a
motion for summary judgment. The district court granted Osborne’s
motion to dismiss the claims made against him in his official capacity
but denied his motion, based on qualified immunity, to dismiss the
claims made against him in his individual capacity. Osborne
appealed, claiming that he is entitled to qualified immunity either
because the plaintiffs failed to allege a constitutional violation or
because the law in this area was not clearly established at the time of
the alleged violation.

                                   II

   To resolve the qualified immunity issue in this case, we first deter-
mine whether the facts alleged, taken in the light most favorable to
the plaintiffs, demonstrate that Sheriff Osborne violated a constitu-
tional right of the plaintiffs. Saucier v. Katz, 533 U.S. 194, 201
(2001). If we determine that the plaintiffs have alleged a violation of
a constitutional right, we then determine whether the contours of the
right were clearly established such that "a reasonable official would
understand that what he [was] doing violate[d] that right." Anderson
v. Creighton, 483 U.S. 635, 640 (1997).

  Sheriff Osborne contends that the plaintiffs failed to show that they
were not rehired because of their support for Wayne Pike’s campaign
4                           PIKE v. OSBORNE
and therefore that they have failed to allege a violation of their First
Amendment rights. See Mt. Healthy City Sch. Dist. Bd. of Educ. v.
Doyle, 429 U.S. 274, 287 (1977) (holding that the plaintiff has the ini-
tial burden of showing that his conduct was constitutionally protected
and that the conduct was a "substantial factor" or a "motivating fac-
tor" in the firing decision). In this case, the evidence on which the
plaintiffs relied to establish the necessary causal relationship is thin
and circumstantial. It requires drawing an inference of retaliation
from the timing of Osborne’s actions after the election and the fact
that these two women, allegedly the only employees who openly sup-
ported Wayne Pike’s campaign, were the only employees who were
not reappointed. Although the plaintiffs’ evidence is sparse, because
we must take the evidence in the light most favorable to them, we will
assume that they have made a sufficient showing on this first hurdle
in the qualified immunity analysis.

   With that assumption, we proceed to determine whether the law
regarding retaliatory employment decisions was clearly established
such that Sheriff Osborne should have known that refusing to reap-
point the plaintiffs would violate their constitutional rights. In deter-
mining whether a retaliatory employment decision violates the First
Amendment, we balance "the interests of the [employee], as a citizen,
in commenting upon matters of public concern and the interests of the
State, as an employer, in promoting efficiency of the public services
it performs through its employees." Rankin v. McPherson, 483 U.S.
378, 384 (1987) (quoting Pickering v. Board of Education, 391 U.S.
563, 568 (1960); Connick v. Meyers, 461 U.S. 138, 149 (1983)). We
have recognized that in these cases "only infrequently will it be
‘clearly established’ that a public employee’s speech on a matter of
public concern is constitutionally protected, because the relevant
inquiry requires a ‘particularized balancing’ that is subtle, yet difficult
to apply, and not yet well defined." Dimeglio v. Haines, 45 F.3d 790,
806 (4th Cir. 1995); see also McVey v. Stacy, 157 F.3d 271, 277 (4th
Cir. 1999). Given this "difficult-to-apply" balancing test, we cannot
conclude that in this case a First Amendment violation was so clearly
established that a reasonable official in Sheriff Osborne’s position
would know, without having to engage in guesswork, that the plain-
tiffs’ interest in commenting on an issue of public concern out-
weighed the sheriff’s interest in maintaining a loyal and efficient
sheriff’s department. Because the law in this area was not clearly
                            PIKE v. OSBORNE                              5
established at the time the plaintiffs were not reappointed, Sheriff
Osborne is entitled to qualified immunity.

   For the foregoing reasons, we reverse the order of the district court
denying Sheriff Osborne qualified immunity and remand with instruc-
tions to dismiss the complaint against him.

             REVERSED AND REMANDED WITH INSTRUCTIONS

HAMILTON, Senior Circuit Judge, concurring in the judgment:

   I agree with Judge Niemeyer’s apparent conclusion that, assuming,
arguendo, the plaintiffs have alleged a violation of the First Amend-
ment, Sheriff Osborne was entitled to qualified immunity because the
law in December 1999 was not clearly established that a sheriff in
Virginia could not lawfully terminate for political affiliation reasons
a dispatcher with privity to confidential information. I write further
to more fully explain my rationale for finding that Sheriff Osborne
was entitled to qualified immunity.

   The law in this circuit is clear that sheriffs in Virginia have the
right to lawfully terminate their deputies for political affiliation rea-
sons. Jenkins v. Medford, 119 F.3d 1156, 1163-65 (4th Cir. 1997) (en
banc) (overruling Jones v. Dodson, 727 F.2d 1329 (4th Cir. 1984)).
However, we have not addressed the question of whether sheriffs
have the right to lawfully terminate their dispatchers for political affil-
iation reasons. Our decision in Jenkins sends mixed signals to sheriffs
in this regard. On the one hand, a dispatcher with access to confiden-
tial information, arguably, is the equivalent of your everyday clerical
worker, especially when, as in this case, each dispatcher did mostly
clerical work, did not wear a uniform, did not have a badge, had no
arrest authority, and had no discretionary authority. Id. at 1165
("[D]ismissals based on today’s holding [are limited] to those depu-
ties actually sworn to engage in law enforcement activities on behalf
of the sheriff. We issue this limitation to caution sheriffs that courts
examine the job duties of the position, and not merely the title, of
those dismissed. Because the deputies in the instant case were law
enforcement officers, they are not protected by this limitation.") (foot-
notes omitted), id. n.66 (citing Zorzi v. County of Putnam, 30 F.3d
885, 892 (7th Cir. 1994), which held that dispatchers were not
6                           PIKE v. OSBORNE
involved in law enforcement activities or making policy, and, there-
fore, political affiliation was not an inappropriate job requirement).
On the other hand, Jenkins says privity to confidential information
permits a lawful termination based on political affiliation reasons. 119
F.3d at 1164 ("If the position resembles a policymaker, a communica-
tor, or a privy to confidential information, then loyalty to the sheriff
is an appropriate requirement for the job.") (internal quotation marks
and footnote omitted).

   Jenkins is confusing, at best, on the point of whether sheriffs in
Virginia can lawfully terminate for political affiliation reasons dis-
patchers with privity to confidential information. Accordingly,
because the law was not clearly established in December 1999 that a
sheriff could not lawfully terminate for political affiliation reasons a
dispatcher with privity to confidential information, Sheriff Osborne
was entitled to qualified immunity.*

BROADWATER, District Judge, concurring in the judgment:

   I agree with Judge Niemeyer’s opinion insofar as his opinion con-
cludes that the district court’s judgment should be reversed. However,
I agree with the reasoning of Judge Hamilton’s concurring in the
judgment opinion, which correctly explains why Sheriff Osborne was
entitled to qualified immunity.

  *For purposes of our discussion, Sheriff Osborne does not dispute that
his decision not to reappoint plaintiffs was tantamount to a dismissal of
the plaintiffs from their employment.